Citation Nr: 0111761	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  99-08 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently rated 70 percent disabling.

2.  Entitlement to an effective date earlier than December 1, 
1998 for a 70 percent rating of PTSD.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active service from September 1966 to March 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from Department of Veterans Affairs (VA) Houston Regional 
Office (RO) rating decisions which in September 1997 denied a 
rating in excess of 30 percent for PTSD, and in February 1999 
increased the rating thereof from 30 to 70 percent, effective 
December 1, 1998 (also assigning a temporary total rating 
from September 13 through November 1998, under 38 C.F.R. 
§ 4.29, based on a period of hospitalization in excess of 21 
days due to the service-connected PTSD).

In his April 1998 and May 1999 Substantive Appeals, the 
veteran requested a Travel Board hearing.  A March 2001 
report of telephone contact with him indicated his desire to 
accept a video conference hearing in lieu of a Travel Board 
hearing.  By written statement dated April 10, 2001, inter 
alia, he withdrew his video hearing request, scheduled on 
that date.  

With his April 10, 2001 letter to the Board, the veteran 
filed a claim of total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
As the TDIU claim has not yet been adjudicated, it is not in 
appellate status, but remains pending and is referred back to 
the RO for initial adjudication.  Kandik v. Brown, 9 Vet. 
App. 434 (1996).  Where a claim has not yet been addressed by 
the RO, it is not in appellate status, and the Board must 
refer, rather than remand, the claim.  Godfrey v. Brown, 
7 Vet. App. 398, 409 (1995).


FINDING OF FACT

On April 10, 2001, prior to promulgation of a decision in the 
appeal, the Board received from the veteran a written request 
to withdraw all issues on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of Substantive Appeals by the 
veteran have been met.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.202, 20.204 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  
38 C.F.R. § 20.204(c).  

The veteran in this case has withdrawn his appeal as to the 
issues listed on the title page above (see letter dated April 
10, 2001 and received at the Board on April 11, 2001); thus, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Thus, the Board does not have 
jurisdiction to review this appeal.


ORDER

The appeal of the matters of a rating in excess of 70 percent 
for PTSD and an effective date earlier than December 1, 1998 
for a 70 percent rating for PTSD is dismissed.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

